     Case 2:20-cv-02518-JAM-KJN Document 14 Filed 04/16/21 Page 1 of 1


 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Ave., Suite 200
     Lombard, IL 60148
 3
     Telephone: (630) 575-8181 Ext. 120
 4   Facsimile: (630) 575-8188
     alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    THERESA L. RAINGE,                            Case No. 2:20-cv-02518-JAM-KJN

11                       Plaintiff,                 ORDER

12           v.

13
      I.Q. DATA INTERNATIONAL, INC.,
14
                         Defendant.
15

16

17          Plaintiff, THERESA L. RAINGE (“Plaintiff”), by and through her attorney, Sulaiman Law
18   Group, Ltd., having filed with this Court her Agreed Stipulation of Dismissal with Prejudice and
19
     the Court having reviewed same, now finds that this matter should be dismissed.
20
            IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
21
     dismissed, with prejudice. Each party to bear its own costs and attorney fees.
22

23

24
     DATED: April 16, 2021                           /s/ John A. Mendez
25                                                   THE HONORABLE JOHN A. MENDEZ
26                                                   UNITED STATES DISTRICT COURT JUDGE

27

28
                                                       1
